Proceeding pursuant to CPLR article 78 to review a determination of the respondent State commissioner, dated May 25, 1978 and made after a statutory fair hearing, which affirmed the determination of the local agency denying petitioner’s application for emergency assistance. Petition granted, determination annulled, on the law, without costs or disbursements, and application granted. The State commissioner’s determination was not based on substantial evidence in the record. While petitioner demonstrated his prima facie eligibility for emergency assistance at the statutory fair hearing the local agency presented no evidence. Titone, J. P., Suozzi, O’Connor and Shapiro, JJ., concur.